This cause came on for further consideration upon the filing of an application for reinstatement by respondent LeRoy Alvin Nichols, Attorney Registration No. 0015743, last known address in Columbus, Ohio.
The court now considers its order of March 17, 1993, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of six months, with the suspension to follow respondent’s disciplinary sanction entered in Supreme Court case No. 90-1705, and further ordered that respondent’s suspension be stayed on condition he serve a third year of probation, to commence August 28,1993. The court also considers its orders of September 14, 1994, and November 17, 1994, wherein the court, pursuant to Gov.Bar R. V(9), revoked respondent’s probation and reinstated his six-month suspension. The court finds that respondent has substantially complied with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by this court that LeRoy Alvin Nichols be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Columbus Bar Assn. v. Nichols (1990), 61 Ohio St.3d 546, 575 N.E.2d 799; Columbus Bar Assn. v. Nichols (1991), 62 Ohio St.3d 1486, 581 N.E.2d 1391; Columbus Bar Assn. v. Nichols (1992), 65 Ohio St.3d 1422, 598 N.E.2d 1172; Disciplinary Counsel v. Nichols (1993), 66 Ohio St.3d 54, 607 N.E.2d 1068; Columbus Bar Assn. v. Nichols (1994), 70 Ohio St.3d 1444, 639 N.E.2d 112; Columbus Bar Assn. v. Nichols (1994), 71 Ohio St.3d 1410, 641 N.E.2d 1108; and Columbus Bar Assn. v. Nichols (2001), 92 Ohio St.3d 1201, 748 N.E.2d 535.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.